 
Exhibit 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 28th day of May 2010 by and between Aerosonic Corporation, hereinafter
called the “Company,” and P. Mark Perkins, hereinafter called “Executive,” and
provides as follows:


RECITALS


WHEREAS, the Company and Executive entered into an employment agreement dated
May 14, 2003, which was subsequently amended and restated on November 28, 2005
(the “Amended Agreement”); and WHEREAS, the Company desires to amend and restate
the Amended Agreement on the terms and conditions hereafter set forth; and.
WHEREAS, the parties have mutually agreed upon the terms and conditions of
Executive’s employment by the Company as hereinafter set forth.


TERMS OF AGREEMENT


NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:


Section 1.                      Employment.  Executive shall continue to be
employed as Executive Vice President of Sales and Marketing of the Company.  He
shall perform such services for the Company as may be assigned to Executive from
time to time upon the terms and conditions hereinafter set forth.  Executive
shall report to the Chief Executive Officer of the Company.


Section 2.                      Term.  This Agreement shall commence on 28 May
2010, (the “Effective Date”), and Executive’s employment shall be “at will” and
may be terminated by Executive or the Company in accordance with Section 9 of
this Agreement.


Section 3.                      Exclusive Service.  Executive shall devote his
best efforts and full time to rendering services on behalf of the Company in
furtherance of its best interests.  Executive shall comply with all policies,
standards and regulations of the Company now or hereafter promulgated, and shall
perform his duties under this Agreement to the best of his abilities and in
accordance with standards of conduct applicable to an executive vice president
of a publicly traded company.


Section 4.                      Salary.


(a)  
As compensation while employed hereunder, Executive, during his faithful
performance of this Agreement, in whatever capacity rendered, shall receive an
annual base salary of $172,224.00, payable on such terms and in a series of
substantially equal installments according to the Company’s normal payroll
practices.  The Company’s Board of Directors, in its discretion, may adjust
Executive’s base salary during the term of this Agreement.



(b)  
The Company shall withhold state and federal income taxes, social security taxes
and such other payroll deductions as may from time to time be required by law or
agreed upon in writing by Executive and the Company.  The Company shall also
withhold and remit to the proper party any amounts agreed to in writing by the
Company and Executive for participation in any corporate sponsored benefit plans
for which a contribution is required.



(c)  
Except as otherwise expressly set forth hereunder, no compensation shall be paid
pursuant to this Agreement in respect of any month or portion thereof subsequent
to any termination of Executive’s employment with the Company.

 

--------------------------------------------------------------------------------


 
Section 5.                      Benefits.  Executive shall be entitled to
participate in or become a participant in any fringe benefits and employee
benefit plans maintained by the Company for which he is or will become eligible
on such terms as the Company’s Board of Directors may, in its discretion,
establish, modify or otherwise change, consistent with the terms of any such
employee benefit plan.  Executive shall be entitled to four (4) ] weeks of paid
vacation per year in accordance with the policies of the Company.


Section 6.                      Stock Incentive Plan.  Executive will be
entitled to participate in the Company’s Stock Incentive Plan, as the Company’s
Board of Directors, in its discretion, may decide and to the extent permitted
under the terms of the plan.


Section 7.                      Annual Cash Incentive Program.  Executive will
be entitled to participate in the Company’s Annual Cash Incentive Program, as
the Company’s Board of Directors, in its discretion, may decide and in
accordance with the terms of such program.


Section 8.                      Business Expenses.  The Company shall reimburse
Executive for reasonable and customary business expenses incurred in the conduct
of the Company’s business.  Such expenses will include business meals,
out-of-town lodging and travel expenses, and membership dues and costs to attend
meetings and conventions of business-appropriate organizations and
associations.  Executive agrees to timely submit records and receipts of
reimbursable items and agrees that the Company can adopt reasonable rules and
policies regarding such reimbursement.  Each approved reimbursement shall be
made in no event later than December 31 of the year following the year in which
the expense was incurred.


Section 9.                      Termination.
(a)  
Notwithstanding the cessation of Executive’s employment, the parties hereto
shall be required to carry out any provisions of this Agreement which
contemplate performance by them subsequent to such termination.  In addition, no
termination shall affect any liability or other obligation of either party
hereto which shall have accrued prior to such termination, including, but not
limited to, any liability, loss or damage on account of breach.  No termination
of employment shall terminate the obligation of the Company to make payments of
any vested benefits provided hereunder or pursuant to any Executive benefit plan
maintained by the Company in which Executive participates at the time of such
termination or the obligations of Executive under Sections 10, 11 and 12 of this
Agreement.



(b)  
Executive’s employment hereunder may be terminated by Executive upon thirty (30)
days written notice to the Company or at any time by mutual agreement in
writing.



(c)  
This Agreement shall terminate upon the death of Executive; provided, however,
that in such event, in addition to the compensation, (including salary and
vested bonus, if any), accrued as of date of Executive’s death, the Company
shall pay to the estate of Executive the salary which otherwise would have been
payable to Executive from his date of death through then end of the month in
which his death occurs in substantially equal installments at the time such
payments would have been made in accordance with Section 4(a) beginning with the
pay date of the first full payroll period beginning immediately following the
death of Executive, subject to Section 24.



(d)  
The Company may terminate Executive’s employment other than for “Cause,” as
defined in Section 9(e), at any time upon written notice to Executive, which
termination shall be effective immediately.



(e)  
The Company shall have the right to terminate Executive’s employment under this
Agreement at any time for Cause, which termination shall be effective
immediately.  Termination for “Cause” shall include termination for Executive’s
personal dishonesty, willful misconduct, breach of a fiduciary duty involving
personal profit, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses), conviction of a felony or of a
misdemeanor involving moral turpitude, misappropriation of the Company’s assets,
or a material breach of any other provision of this Agreement.  In the event
Executive’s employment under this Agreement is terminated for Cause, Executive
shall thereafter have no right to receive any compensation or other benefits
under this Agreement.

 
2

--------------------------------------------------------------------------------


 
(f)  
The Company may terminate Executive’s employment under this Agreement, after
having established Executive’s disability, by giving to Executive written notice
of its intention to terminate his employment for disability and his employment
with the Company shall terminate effective on the 90th day after receipt of such
notice if within 90 days after such receipt Executive shall fail to return to
the full-time performance of the essential functions of his position (and if
Executive’s disability has been established pursuant to the definition of
“disability” set forth below).  For purposes of this Agreement, “disability”
means either (i) disability which after the expiration of more than 13
consecutive weeks after its commencement is determined to be total and permanent
by a physician selected and paid for by the Company or its insurers, and
acceptable to Executive or his legal representative, which consent shall not be
unreasonably withheld or (ii) disability as defined in the policy of disability
insurance maintained by the Company for the benefit of Executive, whichever
shall be more favorable to Executive.  Notwithstanding any other provision of
this Agreement, the Company shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et. seq.  Upon termination for
disability, Executive in addition to the compensation (including salary and
vested bonus, if any) accrued as of date of this termination, will also receive
in substantially equal installments the salary that would otherwise would have
been payable to Executive through the end of the month in which such termination
occurs at the time such payments would have been made in accordance with Section
4(a) beginning with the pay date of the first full payroll period beginning
immediately following the effective date of Executive’s termination of
employment because of Executive’s disability, subject to Section 24.



(g)  
In addition to the compensation (including salary and vested bonus, if any)
accrued as of date of this termination, Executive is entitled to severance pay
of six (6) months salary if Executive is terminated by the Company. Executive is
not entitled to any severance if the termination is due to “Cause” as defined in
Section 9(e).  Payment of severance will be made in substantially equal
installments according to the Company’s normal payroll practices as consistent
with the payment of Executive compensation pursuant to Section 4(a).

 
Section 10.                      Confidentiality/Nondisclosure.  Executive
covenants and agrees that any and all information concerning the customers,
businesses and services of the Company of which he has knowledge or access as a
result of his association with the Company in any capacity, shall be deemed
confidential in nature and shall not, without the proper written consent of the
Company, be directly or indirectly used, disseminated, disclosed or published by
Executive to third parties other than in connection with the usual conduct of
the business of the Company.  Such information shall expressly include, but
shall not be limited to, information concerning the Company’s trade secrets,
business operations, business records, customer lists or other customer
information.  Upon termination of employment Executive shall deliver to the
Company all originals and copies of documents, forms, records or other
information, in whatever form it may exist, concerning the Company or its
business, customers, products or services.  In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Company with
the maximum protection.  This Section 10 shall not be applicable to any
information which, through no misconduct or negligence of Executive, has
previously been disclosed to the public by anyone other than Executive.


Section 11.                      Covenants Against Competition.  Executive
acknowledges that he will obtain from the Company valuable information regarding
the business of the Company, and that the services to be rendered by Executive
are of a special character which have unique value to the Company, the loss of
which will not be readily calculable.  Executive further acknowledges that the
customers of the Company are located throughout the world, and the market of the
Company has no defined geographic boundaries, so a business could be located
anywhere in the world, and certainly within the United States, and compete with
the Company.  In view of the unique value to the Company of the services of
Executive and in light of the confidential information to be obtained by or
disclosed to Executive as hereinabove set forth, including access to the
business plans and methods of operation of the Company, and as a material
inducement to the Company to employ Executive, he covenants and agrees as
follows:
 
(a)  
Commencing with the date of this Agreement and continuing for a period of six
(6) months after he ceases to be employed by the Company for any reason,
Executive shall not, directly or indirectly, recruit, solicit for employment or
employ any person who was an employee of the Company at any time during the
twelve (12) months preceding the cessation of Executive’s employment.



3

--------------------------------------------------------------------------------




Section 13.                      Remedies.  Executive agrees that a breach of
any of the covenants set forth in Sections 10 or 11 or their subparts would
result in irreparable injury and damage to the Company for which it would have
no adequate remedy at law; and Executive further agrees that in the event of
such a breach, the Company shall be entitled to an immediate injunction to
prevent such violations.  In the event an action is brought in regard to the
covenants set forth in Sections 10 or 11, the prevailing party shall be entitled
to receive all costs and attorneys’ fees as a result of such breach.


Section 13.                      Reasonableness of Restrictions.  Executive has
carefully read and considered the provisions of Sections 10 and 11 hereof and,
having done so, agrees that the restrictions set forth in such Sections
(including but not limited to, the time period of the restrictions, the
geographic restrictions and the restrictions on the scope of activity set forth
in Section 11 hereof) are fair and reasonable and are reasonably required for
the protection for the interests of the Company, its officers, directors, and
other employees.


Section 14.                      Governing Law.  This Agreement shall be subject
to and construed in accordance with the laws of the State of Florida, without
giving effect to its principles of conflict of laws.


Section 15.                      Venue.  Executive agrees that, at the option of
the Company, any action brought to enforce or to test the enforceability of any
provision of this Agreement, may be brought in either the United States District
Court for the Middle District of Florida or the Circuit Court of Pinellas
County, Florida.


Section 16.                      Continued Validity.  In the event that any of
the provisions of Sections 10 or 11 (or their subparts) hereof shall be held to
be invalid or unenforceable, the remaining provisions shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein.  In the event that any provisions of
Section 11 relating to geographic scope, time period and/or restricted activity
shall be declared by a court of competent jurisdiction to exceed the maximum
time period or restrictions on activities such court deems reasonable and
enforceable, the parties agree that said geographic scope, time period, and/or
other restrictions may be modified by the court in a manner which such court
deems reasonable and enforceable.


Section 17.                      Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Company, and may be assigned by the Company
to any person or firm who may succeed to the majority of the assets of the
Company.  This Agreement shall not be assignable by Executive.


Section 18.                      Notices.  Any and all notices, designations,
consents, offers, acceptance or any other communications provided for herein
shall be given in writing and shall be deemed properly delivered if delivered in
person or by registered or certified mail, return receipt requested, addressed
in the case of the Company to its registered agent or in the case of Executive
to his last known address.
 
Section 19.                      Entire Agreement.
 
(a)  
This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes any and all other agreements, either
oral or in writing, among the parties hereto with respect to the subject matter
hereof.



(b)  
This Agreement may be executed in one or more counterparts, each of which shall
be considered an original copy of this Agreement, but all of which together
shall evidence only one agreement.



4

--------------------------------------------------------------------------------




Section 20.                      Amendment and Waiver.  This Agreement may not
be amended except by an instrument in writing signed by or on behalf of each of
the parties hereto.  No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the person or party to be charged.


Section 21.                      Case and Gender.  Wherever required by the
context of this Agreement, the singular or plural case and the masculine,
feminine and neuter genders shall be interchangeable.


Section 22.                      Captions.  The captions used in this Agreement
are intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.


Section 23.                      Section 409A.  This Agreement is intended to
comply with the applicable requirements of Section 409A of the Code and shall be
construed and interpreted in accordance therewith.  Notwithstanding the
preceding, the Company shall not be liable to Executive or any other person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any payments under this
Agreement are subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code.


Section 24.                      Delay of Payment.  Notwithstanding any other
provision of this Agreement, if Executive is a “specified employee” within the
meaning of Section 409A of the Code, to the extent necessary to comply with
Section 409A of the Code, no payments (which are not otherwise exempt) may be
made hereunder before the date which is six months after Executive’s separation
from service or, if earlier, his death.  Any amounts which would have otherwise
been required to be paid during such six months or, if earlier, until
Executive’s death, shall be paid to Executive in one lump sum cash payment as
soon as administratively practical after the date which is six months after
Executive’s separation from service or, if earlier, after Executive’s
death.  Any other payments scheduled to be made under this Agreement shall be
made and provided at the times otherwise designated in this Agreement
disregarding the delay of payment for the payments described in this Section
24.  Additionally, notwithstanding any other provision of this Agreement,
Executive will only be entitled to receive payment on termination of his
employment when the termination of employment qualifies as a “separation from
service” within the meaning of Section 409A of the Code.




[Signature Page Follows]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has hereunto set his hand and seal on the
day and year first above written.
 

  AEROSONIC CORPORATION          
 
By:
/s/ Douglas J. Hillman       Douglas J. Hillman,       President and Chief
Executive Officer          

  EXECUTIVE          
 
By:
/s/ P. Mark Perkins       P. Mark Perkins,       Executive Vice President of
Sales and Marketing          

 
6

--------------------------------------------------------------------------------

